United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0812
Issued: June 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 26, 2015 appellant filed a timely appeal from a January 26, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained bilateral hearing loss causally related to factors
of his federal employment.
FACTUAL HISTORY
On October 10, 2014 appellant, then a 52-year-old heavy mobile equipment operator,
filed an occupational disease claim alleging bilateral hearing loss causally related to factors of

1

5 U.S.C. § 8101 et seq.

his federal employment. He first became aware of his condition and its relationship to his
employment on October 9, 2007. Appellant did not stop work.
Appellant described his work history at the employing establishment from March 2002 to
the present. He related that he was exposed to noise from hammers, grinders, impact wrenches,
chisels, and torches. From 2007 to 2014 appellant worked 5 to 6 days a week and 11 hours a
day. He wore hearing protection.
The employing establishment submitted copies of audiograms dated March 18, 2002 to
September 16, 2013 obtained as part of a hearing conservation program. On October 9, 2007 its
medical director advised that appellant’s “hearing acuity has worsened significantly” since his
“hearing baseline was determined.” In a report dated November 6, 2007, an audiologist found
mild high-frequency hearing loss of the left ear with a pattern “consistent with noise exposure,”
or more particularly exposure to gun fire.
On October 2, 2014 the employing establishment provided appellant’s noise exposure
data. It indicated that he had 85 decibels (dB) of noise exposure daily and noted that his “claim
covers an expanse of 12 years from 2002 to 2014.” In an undated weighted noise exposure
average, it specified that appellant was exposed to an average of 88 dB from 2002 to 2005, 82.2
dB from 2005 to 2007, and 93.6 dB from 2007 to 2014.
In a statement received on November 18, 2014, appellant related that he continued to be
exposed to noise at work, that he wore hearing protection, and that he had no hobbies which
involved exposure to significant noise.
On December 12, 2014 OWCP prepared a statement of accepted facts describing
appellant’s noise exposure at work from March 2002 to the present. It referred him to
Dr. Jack W. Aland, a Board-certified otolaryngologist, for a second opinion examination.
In a report dated January 6, 2015, Dr. Aland diagnosed high-frequency neurosensory
hearing loss on the left side. He found that appellant’s noise exposure was sufficient in duration
and intensity to have caused hearing loss. Dr. Aland concluded, however, that the hearing loss
was unrelated to noise exposure. He related that appellant “had a high[-]frequency loss on the
left before his federal civilian employment. Dr. Aland has not lost any hearing in his right ear
over the years.” He recommended hearing protection. Dr. Aland provided the results of an
audiogram performed that date on his behalf.
By decision dated January 26, 2015, OWCP denied appellant’s claim for bilateral hearing
loss. It determined that he had established that he experienced noise exposure at work. OWCP
found, however, that the second opinion evaluation by Dr. Aland was not sufficiently
rationalized to establish that he sustained employment-related hearing loss.
On appeal appellant contends that he submitted everything he needed to support his
claim.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence2 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.3 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6 Neither the fact that appellant’s condition became apparent during a
period of employment nor, his belief that the condition was caused by his employment is
sufficient to establish causal relationship.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the responsibility to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence. The nonadversarial policy of
proceedings under FECA is reflected in OWCP’s regulations at section 10.121.8 Accordingly,
once OWCP undertakes to develop the medical evidence further, it has the responsibility to do so
in the proper manner.9
7

ANALYSIS
Appellant alleged that he sustained hearing loss as a result of noise exposure during the
course of his federal employment. OWCP accepted that he was exposed to noise while working
2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55 (1968).

3

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008).

4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

7

See S.S., Docket No. 14-272 (issued July 8, 2014); Vanessa Young, 55 ECAB 575 (2004).

8

20 C.F.R. § 10.121.

9

Melvin James, 55 ECAB 406 (2004).

3

as a heavy mobile equipment repairer at the employing establishment. It denied appellant’s
claim, however, after finding that the medical evidence was insufficient to establish that the
hearing loss was causally related to noise exposure at work.
OWCP based its denial of appellant’s claim on the medical report of Dr. Aland, who
provided a second opinion examination. On January 6, 2015 Dr. Aland diagnosed left
high-frequency neurosensory hearing loss. He found that the hearing loss was not related to
noise exposure as appellant had left-sided hearing loss prior to his federal employment.
Dr. Aland, however, did not provide a fully-rationalized medical opinion as to whether the leftsided hearing loss had increased. However, if medical evidence reveals that a work factor
contributed in any way to a claimant’s condition, such condition is employment related.10
Audiograms from the employing establishment’s hearing conservation program in 2007 reflect a
decrease in hearing since the time of his baseline audiogram obtained when he began
employment in 2002. Dr. Aland did not explain whether any loss could be contributed to his
employment noise exposure. Accordingly, the Board finds that Dr. Aland’s opinion is not
sufficiently rationalized to provide a sufficient basis for denying appellant’s claim.11
Additionally, OWCP determined that Dr. Aland’s report was insufficiently rationalized to
show causal relationship and denied the claim after finding that appellant had not met his burden
of proof. Dr. Aland, however, was an OWCP referral physician. It is well established that
proceedings under FECA are not adversarial in nature, and while the employee has the burden to
establish entitlement to compensation, OWCP shares responsibility in the development of the
evidence.12 Once OWCP undertook development of the evidence by referring appellant to a
second opinion examination, it had the duty to secure an appropriate report sufficient to resolve
the relevant issues in the case.13 As Dr. Aland failed to provide a rationalized medical opinion as
to whether appellant’s noise exposure contributed to his hearing loss, the case will be remanded
to OWCP for further development of the medical evidence.
On remand, OWCP should obtain a rationalized opinion regarding whether appellant’s
hearing loss was causally related to factors of his employment, including an opinion of whether
his exposure to noise contributed in any way to his hearing loss. After such further development
as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

10

See R.L., Docket No. 11-115 (issued June 14, 2011).

11

T.T., Docket No. 14-1616 (issued November 20, 2014).

12

See S.T., Docket No. 12-1099 (issued April 1, 2013).

13

See Donald R. Gervasi, 57 ECAB 281 (2005); Mae Z. Hackett, 34 ECAB 1421 (1983).

4

ORDER
IT IS HEREBY ORDERED THAT the January 26, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: June 25, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

